Henry, J.
At the April term, 1880, of the Holt circuit court, the defendant was indicted under section 1315, Revised Statutes 1879, and charged with having found $30} the property of one Harrison Vandiver, and feloniously made way with and secreted the same, with intent then and there, feloniously, to convert it to his own use and benefit, with intent to defraud the owner of the same, and to which money defendant had ndt obtained the lawful title. The indictment is in the language of the statute, and aptly states the facts constituting the ofíense. The defendant was convicted and sentenced to two years imprisonment in the penitentiary. From the judgment he has appealed.
There was evidence tending to establish the facts alleged in the indictment and fully warranting the conviction.
The defendant offered evidence to prove that it was a general belief among colored people in that county that money or property found, having no marks upon it to indicate its ownership, belonged to the finder. The court properly excluded the evidence. It is a principle as old as the common law that ignorance of the law is no excuse for its violation; and the law is the same for a colored as for a white person. We have not now a criminal code for the whites and a different one for the blacks. Under our present constitution no law making such á distinction would be of any validity. Wharton’s Grim. Law, sec.88, p. 1794, is cited as *286sustaining the proposition that taking possession of money and determining to keep it under an honest belief of a right to do so because found, is a good defense. There is no section 88, at page 1794, and the sections on that page do not relate to the subject under consideration, but section 87, page 87, asserts v,the general proposition that “Ignorance or a mistake of fact is admissible for the purpose of negativing a particular intention,” and that “ Where a particular intent is necessary to constitute the offense, (e. g. in larceny animus furandi, in murder malice,) then ignorance or mistake is evidence to cancehthe presumption of intent and to work an acquittal either total or partial.” But in section 88, he says: “ When a statute makes an act indictable irrespective of guilty knowledge, then ignorance of fact is no defense.” On'this proposition some learned authors differ in opinion from Mr. Wharton. Bishop, 4 South. Law Rev., (N. S.) 58.
.However this may^be, the section of “our criminal code in question makes it á felony in a finder of goods or moneys belonging to another, to convert them to his own use with intent to defraud the owner, or to make way with or secrete them with that intent; and proof of ignorance of the law, or that the finder believed that he acquired the title by finding the property, does hot tend to disprove the intent to convert it to his own use. If he did the act with the double ihtent named in the section, it is no defense that in his ignorance of the general law be supposed that by finding he became the owner of the property.
It .would be no defense that he was ignorant of the section under which he was indicted, which of itself apprises him that lost property does not belong to this finder,, and why his ignorance of the general law to the same effect should avail him as a defense, is beyond our comprehension. By imposing a severe punishment upon the finder who converts to-his own use the. property, of another, direct information is imparted that such does not become his by such finding. This is the itnport of the language of *287the section, and it is in harmony .with a legal principle well established long before that section was enacted. It will not be contended that-ignorance of the statutory provision will excuse its violation, and if ever ignorance of law could constitute a defense it certainly will not do so when the identical section under which the accused is prosecuted informs him of the very principle of law of which he avers his ignorance. The instructions and rulings of the circuit court were in conformity with these views, and the judgment is affirmed.
All concur.